Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 1 of 20. Page|D #: 36

IN THE UNITED STATES DISTRICT ecaqu

 

FOR THE NORTHERN DISTRICT OF OHIO'\ j' j 5 3 7

EASTERN DIVISION

       

UNITED STATES OF AMERICA, IN D l C T M E N T
Plaintiff, §§ §
* 9 § § §
v. CASE NO.

 

Title 18, United States Code,

HAKI T0PLICA, aka HARRY COHEN, Sections 1343, 1349, 2314, and 2

)

)

)

)

)

)

)

aka HAK, §
LUISA RIVERA GORIS, aka MONEY, )
aka LUISA RIVERA, aka KING LUISA, )
aka LOUISA, aka LUISA COHEN, )
KATHRYN LISSETTE DE LA TORRE, )
aka RUBY, aka PTNKY, )
HAIDER ISLAM, aka HEATHER, )
ROBERT RUS SO, )
)

)

 

Defendants.

COUNT 1
(Conspiracy to COInInit Wire Fraud, 18 U.S.C. §§ 1343, 1349)

The Grand Jury charges:

GENERAL ALLEGATIONS

 

Dez_‘endcmts
1. Defendant HAKI TOPLICA, aka HARRY COHEN, aka HAK, Was a lawful

permanent resident Of the United States and a resident of NeW York.
2. Defendant LUISA RIVERA GORIS, aka MONEY, aka LUISA RIVERA, aka
KING LUISA, aka LOUISA, aka LUISA COHEN, Was a United States citizen and a resident Ot`

New York.

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 2 of 20. Page|D #: 37

3. Defendant KATHRYN LISSETTE DE LA TORRE, aka RUBY, aka PINKY, was
a United States citizen and a resident of New York.

4. Defendant HAIDER lSLAl\/l,¢ aka HEATHER, was a United States citizen and a
resident of New York. f

5. Defendant ROBERT RUSSO was a United States citizen and a resident of New
'rHE CoNsPIRACY

6. From in or around June 2018 through on or about September 26, 2018, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants HAKI TOPLICA, aka
HARRY COHEN, aka HAKI, LUISA RIVERA GORIS, aka MONEY, aka LUISA RIVERA,
aka KING LUISA, aka LOUISA, aka LUISA COHEN, KATHRYN LISSETTE DE LA TORRE,
aka RUBY, aka PINKY, HAIDER ISLAl\/I, aka HEATHER, and ROBERT RUSSO, and others
presently unknown, did knowingly combine, conspire, confederate, and agree to devise and
intend to devise a scheme and artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and promises, and for the purpose of
executing such Scheme and artifice, and attempting to do so, to transmit and cause to be
transmitted by means of wire communication in interstate and foreign commerce, certain
writings, signals, signs, pictures, and sounds: that is, to knowingly cause interstate wire
communications to be made in furtherance of said scheme and artifice to defraud, all in violation

of Title 18, United States Code Section 1343.

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 3 of 20. Page|D #: 38

OBJECT OF THE CONSPIRACY

7. lt was an object of the conspiracy for TOPLICA, GORIS, DE LA TORRE,
lSLAl\/l, and RUSSO to enrich themselves by devising a scheme and artifice to defraud and to
obtain money and property from a then 69-year-old resident of the Northern District of Ohio,
Eastern Division (“the Victim”) by: (1) making materially false statements and representations
regarding fictitious fees and costs associated with purported monetary loans, (2) collecting
money from the Victim by means of cash payments and interstate wires, and (3) obtaining legal
ownership of property that had been owned by the Victim.

MANNER AND l\/IEANS OF` THE CONSPIRACY

8. lt was part of the conspiracy that:

9. TOPLICA, DE LA TORRE, GORIS, ISLAM, and RUSSO all participated in the
planning and executing of the scheme to obtain money and property from the Victim.

10. TOPLICA represented himself to the Victim as “HARRY COHEN,” a person
who could secure loans for the Victim.

ll. TOPLICA represented to the Victim that to secure these loans, the Victim would
first need to pay fees and other costs (“the fees”), when, in fact, either no fee or cost was needed
to actually apply for a loan or there was no actual loan being applied for.

12. TOPLICA told the Victim that the Victim could pay these fees by wiring money
to accounts TOPLICA provided, delivering cash payments in the manner TOPLICA instructed,
or signing over property to TOPLICA as collateral for the fees.

13. GORIS and DE LA TORRE allowed their bank accounts to receive wire
payments made and caused to be made by the Victim.

14. GORIS prepared titles and false invoices.

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 4 of 20. Page|D #: 39

ACTS IN FURTHERANCE OF THE CONSPIRACY
15. In furtherance of the conspiracy, and to effect the goals and conceal the existence
~ thereof, Defendants and others performs acts in the Northern District of Ohio and elsewhere,

including, but not limited to:

The $475 000 Locm

 

16. ln or around June 2018, TOPLICA told the Victim, who was then attempting to
secure loans to pay off his creditors, that for the Victim to secure an approximately $475,000
loan, the Victim would first have to pay fees associated with the loan via wire, when, in fact, the
purported fees were fictitious

17. On or about June 6, 2018, TOPLICA caused the Victim to send an interstate wire
transfer from the Northern District of Ohio, Eastern Division, in the amount of $5,000, to DE LA
TORRE’s Capital One Bank account ending in 4495 in New York (“DE LA TORRE’s 4495
Account”).

18. On or about June 6, 2018, DE LA TORRE transferred, in two separate
transactions, $3,000 and $200 from DE LA TORRE’s 4495 account to DE LA TORRE’s Capital
One Bank account ending in 6367 (“DE LA TORRE’s 6367 Account”).

19. On or about June 7, 2018, DE LA TORRE, while in New York, withdrew $2,800
from DE LA TORRE’s 6367 account.

20. On or about June l 1, 2018, TOPLICA caused the Victim to send an interstate
wire transfer from the Northern District of Ohio, Eastern Division, in the amount of $7,000 to
DE LA TORRE’s 4495 account in New York.

21. On or about June 11, 2018, DE LA TORRE transferred $3,500 from DE LA

TORRE’s 4495 account to DE LA TORRE’s 6367 account.

4

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 5 of 20. Page|D #: 40

22. On or about June 12, 2018, DE LA TORRE transferred $200 from DE LA
TORRE’s 4495 account to DE LA TORRE’s 63 67 account.

23. On or about June 12, 2018, DE LA TORRE, while in New York, withdrew
$3,700 from DE LA TORRE’s 6367 account.

24. On or about June 25, 2018, TOPLICA caused the Victim to send an interstate
wire transfer from the Northern District of Ohio, Eastem Division, in the amount of $7,000 to a
JPl\/lorgan Chase Bank account ending in 3625 in New York (“the 3625 JPl\/lorgan Chase
Account”).

25. ln or around June or July 2018, TOPLICA informed the Victim that the Victim’s
application for the approximately $475,000 loan had been denied.

The $3 000 000 Loan

 

26. In or around July 2018, TOPLICA told the Victim that TOPLICA had secured the
Victim a three-million-dollar loan. TOPLICA told the Victim that, to finalize the loan, the
Victim would first have to pay over 3100,000 in cash for fees associated with the loan, when in
fact there was no loan and the purported fees were fictitious.

27. On or about July 3, 2018, TOPLICA caused the Victim to deliver approximately
$50,000 in cash to another person (the “Representative”) at a specific home_improvement
parking lot in Johnstown, Pennsylvania.

28. On or about July 5, 2018, TOPLICA told the Victim that the Representative never
delivered the $50,000 that the Victim had given to the Representative

29. ln or around July 2018, TOPLICA caused the Victim to deliver approximately

$30,000 in cash to a specific restaurant’s parking lot in Pennsylvania in two separate meetings

 

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 6 of 20. Page|D #: 41

30. ln or around August 2018, TOPLICA caused the Victim to deliver approximately
$50,000 in cash to a specific church’s parking lot in Pennsylvania.

31. ln or around August 2018, TOPLICA informed the Victim that the Victim’s
application for the three-million-dollar loan had been denied, when, in fact, there was no »
application for a three-million-dollar loan.

The $]0 000 000 Locm

 

32. In or around August 2018, TOPLICA told the Victim that TOPLICA had secured
the Victim a ten~million-dollar loan, when, in fact, there was no loan.

33. On or about August 11, 2018, TOPLICA told the Victim that TOPLICA could
secure the ten-million-dollar loan if the Victim signed over the Victim’s vehicles’ titles to
TOPLICA as collateral

34. On or about August 16, 2018, GORIS prepared the vehicles’ titles for transfer and
concocted fictitious invoices

35. On or about August 16, 2018, at approximately 12:57 p.m., TOPLICA and
RUSSO exchanged text messages During the text-message exchange, RUSSO wrote, “How’s
everything going[?]” TOPLICA replied, “l’m trying [to get the property titles] hes [the
Victim’s] not trying to sign over d--k[.]” RUSSO wrote, “What[?] why[?] wtf [what the f--k?]
That ducking cop [Trooper who pulled you over, called the Victim, and told him that you were
not HARRY COHEN.]” TOPLICA replied, “Yes that’s why[.] He [the Victim] don’t think im
haarry[.]” RUSSO wrote, continuing his comments from his prior message, “Tell him that’s why
your here yourself and s--t so the 50k doesn’t happen again [to get the Victim to sign the titles,
you should tell the Victim that you traveled to Ohio to meet person-to-person to eliminate the

possibility of the Victim “losing” $50,000, like had occurred when the Representative did not

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 7 of 20. Page|D #: 42

deliver the $50,000.]” RUSSO then wrote, replying to TOPLICA’s prior message, “Really [the
Victim really does not believe you are HARRY COHEN]? What did he say[?] You’re with him
now? You should have just left [abandoned] that 27 [thousand dollars that a Pennsylvania
Trooper had seized when the Trooper had stopped TOPLICA while TOPLICA and GORIS were
traveling to Ohio] and never had him [the Trooper] call him [the Victim to inquire about the
purpose of the money.]”

36. On or about August 16, 2018, at approximately 12:57 p.m., TOPLICA and
RUSSO exchanged text messages During the text-message exchange, RUSSO wrote, “How’s
everything going[?]” TOPLICA replied, “l’m trying [to get the property titles] hes [the
Victim’s] not trying to sign over d--k[.]” RUSSO wrote, “What[?] why[?] wtf [what the f--k?]
Later, RUSSO wrote, “Tell him that’s why your here yourself and s--t so the 50k doesn’t happen
again [to get the Victim to sign the titles, you should tell the Victim that you traveled to Ohio to
meet person-to-person to eliminate the possibility of “losing” $50,000 like before.]

37. On or about August 16, 2018, TOPLICA caused the Victim to sign over titles to
approximately 55 vehicles/equipment to “HAKI TOPLICA,” including the title to a Ford
l\/Iustang, several dump trucks, several tractors, several restored classic vehicles, a Freightliner
motor home, and trailers

38. On or about August 17, 2018, TOPLICA caused the Victim to send an interstate
wire transfer from the Northern District of Ohio, Eastern Division, in the amount of $20,000 to
GORIS’ TD Bank account ending in 3486 in New York (“GORIS’ 3486 TD Bank Account”).

39. On or about August 17, 2018, at approximately 5:13 p.m., TOPLICA and RUSSO
exchanged text messages During the text-message exchange, TOPLICA wrote, “l’m coming

[back to New York] with the [Victim’s] Genesis then we are coming back to Ohio to pick up the

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 8 of 20. Page|D #: 43

infinity [TOPLICA’s car] and the mustang [Victim’s Ford l\/lustang] and then we are driving
back to New York but again l don’t know how we are going to make that happen if l have no
money [for gas since the Trooper took the $27,000 Ihad.]” RUSSO wrote, “hm [how much] gas
is in the Genesis[?] [Victim’s first name] can’t give anything [any money to you for gas?]”
TOPLICA Wrote, “The only way anyone can send money to this girl [GORIS] is through either
[a] cash app or Zell because her TD [baiik] account right now is locked[.] She [GORIS] has
nothing to give[.]” RUSSO replied, “Tell him [the Victim] you’ll add it [the money the Victim
can give you for gas] to his [the Victim’s] loan[.]” TOPLICA wrote, “Dude[.]” RUSSO replied,
“[Victim’s first name] not Louisa [LUISA RIVERA GORIS.] Yeathat was a joke bro relax the
loan part[.]” f

40. On or about August 18, 2018, at approximately 1:47 p.m., RUSSO sent
TOPLICA a text message that stated, “340 w federal st Youngstown oh [the address of the
Youngstown, Ohio, Greyhound Bus Station.]” `

41. On or about August 18, 2018, at approximately 3112 p.m., TOPLICA and RUSSO
exchanged text messages During the text-message exchange, RUSSO wrote, “Which car [are]
you coming in? So l know when you pull up [at the bus station to pick me up.]” TOPLICA
replied, “Both[.]” RUSSO wrote, “Lmao [laughing my a-- off.] of course[.]”

42. On or about August 18, 2018, RUSSO arrived via bus at the Youngstown, Ohio,
Greyhound Bus Station.

43. On or about August 18, 2018,’RUSSO drove TOPLICA’s lnfiniti from
Youngstown,* Ohio to New York.

44. On or about August 18, 2018, TOPLICA and GORIS drove Victim’s Ford

l\/Iustang from Youngstown, Ohio to New York.

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 9 of 20. Page|D #: 44

45. On or about August 19, 2018, at approximately 1:34 a.m., TOPLICA and GORIS
exchanged text messages During the text-message exchange, TOPLICA wrote, “Showing him
[a person TOPLICA showed the signed-over titles to in order to ascertain how next to proceed]
the titles and going home[.]” GORIS replied, “Ok[.]” TOPLICA then wrote, “We have a
problem[.]” GORIS wrote, “Tell me[.]” TOPLICA replied, “The titles[.] They’re f--ked up[.]”
GORIS wrote, “Wym [What you mean?]” TOPLICA replied, “l can[’t] be a witness to myself
buying the titles that’s what power of attorney means you’re witnessing something happen and l
can’t be my own witness[.]” GORIS wrote, “So what you wanna do?” TOPLICA wrote, “We
have to fly back [travel back to Ohio] with the titles and make him [the Victim] do that[.] Well I
am [going to go; l’m not speaking for you.]” GORIS asked, “Who gonna be your witness?”
TOPLICA replied, “I would like for you to be that person[.]” GORIS pointed out, “Everything
[all of the titles] is under [the name] haki toplica now[.] You can do that[.] You don’t need him
[the Victim] anymore [you don’t need to involve the Victim anymore; you can change the names
of the titles without the Victim’s involvement because everything is in your name now.] All we
gotta do is go to a notary[.] [Victim’s first name] doesn’t own s--t anymore[.]” TOPLICA
l replied, “No baby[.] Do you know anyone that has the initials HT [the power of attorney is listed
as “HT,” so, if you know someone who shares my initials, we can use that person as the power of
attorney and not me?]” GORIS replied, “Let me think[.]” TOPLICA wrote, “Ok[.]” GORIS
wrote, “I don’t think so[.] What about if you go [to the Victim] and say [to the Victim] that [the
titles need to be re-executed because] Harry cohen does not work for you anymore[.] And he is
missing[?]” TOPLICA replied, “ldk [I don’t know,] babe[.] we gonna do t. lt [This won’t deter
us; we will figure out a way to get these titles in my name.]” GORIS replied, “Ok[.] Np [no

problem.]” TOPLICA wrote, “lm sorry[.]” And then he wrote, “?? [asking if GORIS was still

CaSe: 4219-Cr-OOJ_53-DCN DOC #Z 18 Filed: 03/13/19 10 Of 20. PaQG|D #Z 45

there.]”l GORIS then wrote, “For [sorry for what]?” TOPLICA replied, “Well im thinking of
what todo rn [right now] w this whole thing[.] Will talk tmm [tomorrow morning.]” GORIS
wrote, “l don’t think that [this title situation] will be a problem[.] But[.] Ok[.]” TOPLICA
asked, “U think we got this my love[?]” GORIS replied, “Hell yeah[.]” TOPLICA wrote, “Ok[.]
l believe You.”

46. On or about August 20, 2018, at approximately 1:29 a.m., TOPLICA and ISLAM
exchanged text messages During the text-message exchange, TOPLICA wrote, “Yo listen this
convo [conversation] is all great but I really u need [need you] on this im not gonna ask or tlk
about it only thing ima ask is think about it[.] lm going to get it done [own the vehicles]
regardless[.] you helping would just be fast forwarding the whole project and save me a lot of
time[.] lSLAl\/l replied, “l wanna see all the files [titles] in person first to see what l’m doing
Then[.]” TOPLICA replied, “Np [no problem.]” ISLAl\/l wrote, “Question [l have a question.]”
TOPLICA replied, “‘.7” lSLAl\/l asked, “Do you need my id [identification card?]” TOPLICA
replied, “No[.]” ISLAl\/l asked, “Do you need me to go with you in person[?] l have no problem
w that[.]” TOPLICA replied, “No[.]” ISLAl\/l wrote, “Just you gotta lmk [let me know.]” b
TOPLICA wrote, “He [the Victim] does not even need to know your real name[.] all he has to
know is that someone else is signing under power of attorney and his initials are HI[.]” ISLAM
replied, “There is going to be a point where l needa be there too bro[.] l just need you to lmk at
least a few days before[.] Better if it’s a week [notice.]” TOPLICA wrote, “lf there is a chance
that you need to be there l will let you know a month before[.] trust me[.] l will not let us f--k
up and l really don’t think you need to be anywhere need to show your face because you’re just a
witness that’s all[.]” lSLAl\/l replied, “I’ll be honest I’ll do it[.] l won’t ask for 10gz [$10,000]

but if you willing to throw 2.5-3k [$2,500 to $3,000] my way it’ll be appreciated Cuz I’ll be

10

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 11 Of 20. Page|D #Z 46

honest l blew all my money on this dumb ass car and now l don’t have the bread [money] to pay
my monthly payment on the Uber car and this is literally what l have to my name rn [right now].
Like a n---as dead a--struggling[.]”

47. On or about August 20, 2018, GORIS withdrew $6,000 cash from GORIS’ 3486
TD Bank Account.

48. On or about August 21, 2018, at approximately 1:24 a.m., TOPLICA and lSLAl\/l
exchanged text messages During the text-message exchange, TOPLICA wrote, “Wya [where
are you at so we can meet‘?]”` lSLAl\/l replied, “Behind 20 [behind the building at 20 Father
Capodonno Boulevard in Staten lsland, New York].” Later in the exchange, ISLAM wrote,
“Please hurry up I gotta be up Early[.]” TOPLICA responded, “Ok[.] l have to go upstairs [to
my apartment] and get the titles [before we meet.]” Later in the text-message exchange,
TOPLICA wrote, “Getting in 18 [l am arriving at my residential building at 18 Father
Capodonno Boulevard].” lSLAl\/l replied, “Please try coming out before _2 [please meet me
before 2:00 a.m.] I’m tryna be home before 2:30[.] You want me to come behind 18 [Do you
want me to come to the area behind your building at 18 Father Capodonno Boulevard?].”
TOPLICA wrote, “Open the gate[.]”

49. On or about August 21, 2018, at approximately 6:42 p.m., TOPLICA and lSLAl\/l
exchanged text messages During the text-message exchange, TOPLICA wrote, “What’s
good[?] listen l’m at Staples currently getting something printed out[.] I’m gonna need you to
sign something OK[?] you don’t need to show lD or nothing like that all you need to do is sign
your name[.]” ISLAl\/l replied, “I can’t rn [right now] maybe later[.]” TOPLICA wrote, “Yeah
l’m not talking about right now l’m talking about later when you can[.]” ISLAl\/l wrote, “Yeah l

got you[.] But yo are you sure you can give me another 6 [$6,000] before Friday[?] lneeda pay

11

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 12 Of 20. Page|D #Z 47

my dad by Friday[.]” TOPLICA replied, “Yes dude[.] We just got to go to a notary before then
and 1 got you with the bride[.] Bread[.]” ISLAl\/l replied, “Ok[.] You on the island [Staten
lsland?]” TOPLICA replied, “Yea[.]” lSLAl\/l wrote, “Oh[.] That means you lightin it[?]”
TOPLICA wrote, “l’m with Luisa [GORIS,] bud[.]” ISLAl\/l wrote, “Sheesh[.]” TOPLICA
replied, “Doing mad s--t[.]” ISLAl\/l wrote, “Feel you[.]” TOPLICA wrote, “OK we get that
thing [notarize the titles and your signatures] done tomorrow[.]” ISLAl\/l replied, “Ok[.] What
do you need'notarized[?] And it has to be notarized by me?” TOPLICA wrote, “We need to go
to a notary and have them watch you sign a piece of documentation[.] And notarize it[.]”
ISLAl\/l replied, “What’s the documentation though cuz before you said its only poa [power of
attorney.]” TOPLICA wrote, “The poa documentation[.]” ISLAM wrote, “Listen be honest wit
me don’t sugar coat s~-t I’m your boy not your dula l’m here to help but l needa know what it
is[.] Cuz there was no poa documentation[.]” TOPLICA wrote, “Bro you’ll see your self[.] The
notary we have to go to is my boy or we will find a notary you don’t have to show ID and you
don’t ever have to be there after the stingers notarize not when 1 sell any of the vehicles anything
like that[.]” ISLAM replied, “OK[.]”

50. j On or about August 22, 2018, GORIS, while in New York, withdrew $1,200 cash
from GORIS’ 3486 TD Bank Account.

51. On or about August 22, 2018, at approximately 2:11 p.m., TOPLICA and lSLAl\/I
exchanged text messages During the text-message exchange, TOPLICA wrote “l’m speaking
with [Victim’s last name] and he’s telling l\/le your address needs to be there e[.]” ISLAl\/l `
replied, “Bro why’s he switching up my n---a[.] you clearly said it doesn’t have to so did he and
when harry Cohen was under it [when it was your alias signing the titles] there was no address[.]

You get it notarized like you did w harry Cohen there is no need for an address[.]” TOPLICA

12

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 13 Of 20. Page|D #Z 48

replied, “He’s [the Victim’s] telling me it won’t work[.] If there’s no address[.]” lSLAl\/[ wrote,
“Bro the main thing l told you that you promised me was there’s gonna be no address[.] So why
tf [the f--k] did harry Cohen not have an address[?]” TOPLICA wrote, “N--~a l didn’t know[.]
He’s [the Victim’s] asking for one [an address for the witness to be on the title].” ISLAM
replied, “Ok put my old address l have an ID that has my old address on it[.]” TOPLICA
replied, “Ok send it[.]” ISLAM replied, “250 parkville ave Brooklyn New York 11230[.]”
TOPLICA wrote, “Got u[.]” lSLAl\/[ wrote, “Lmk [let me know] what happens[.] Bro I’m
helping you out[.] Do not f--k me over cuz you did say after you get this l’m not seeing you
anymore so it’s clear you don’t want me taking a part[.] l’m fine with that[.] Just do not f--k me
over[.]” TOPLICA replied, “l won’t[.]”

52. On or about August 28, 2018, at approximately 61 19 p.m., TOPLICA and lSLAl\/l
exchanged text messages During the text-message exchange, TOPLICA wrote, “Yo just
wondering we didn’t eliminate that 3k [the $3,000 you owe me as part of the deal that you sign
the powers of attorney] did we ?” ISLAl\/l replied, “We did [agree to eliminate the $3,000 loan
as part of me signing those documents.] you told me l’m getting rid of your debt and the 7”0[.]
you offered 10k first [your initial offer to me to sign the documents was to pay me $10,000] and
you are asking me to do something at huge risk on my end too hak [HAKI TOPLICA] don’t go
back on your word now[.] You called me and said l don’t have the 10 gs [the initial offer of a
$10,000 payment, and instead asked] what if 1 get rid of the debt p[.]” TOPLICA wrote, “smh
[shake my head] bro[.] Really not trying to be a d--k but the poa didn’t really matte r[.] And if
you took a huge risk u would of put your actual address [on the titles, instead of a former
address.]” ISLAM wrote, “lt does when someone [your alias, HARRY COHEN, doesn’t

exist[.]” TOPLICA wrote, “But u can say that 1 threw 3700 [$3,000] out [You could say 1

13

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 14 Of 20. Page|D #Z 49

eliminated that $3,000 debt for nothing.]” ISLAl\/l wrote, “No because l have an id that’s not
expired w my old address that i can get the mail from[.] l told you the only thing l don’t want
[from doing this] is letters home [is there for to be mail sent to my house.] Which will be sent[.]
l just got pressed [in trouble] for [to put] skis [Ski’s] car under my name[.] You seen the
letter[.]”

53. ln or about August or September 2018, TOPLICA told the Victim that to finalize
the ten-million-dollar loan, the Victim would have to pay TOPLICA another $5,000 application
fee.

54. On or about September 5, 2018, TOPLICA caused the Victim to send an interstate
wire transfer from the Northern District of Ohio, Eastern Division, in the amount of $5,000, to
GORIS’ 3486 TD Bank.

5 5. On or about September 6, 2018, GORIS, while in New York, withdrew $4,000
cash from GORIS’ 3486 TD Bank Account.

56. On or about September 7, 2018, TOPLICA told the Victim that he (TOPLICA)
was driving to Ohio with the ten-million dollars in cash.

57. On or about September 8, 2018, TOPLICA told the Victim that he (TOPLICA) no
longer had the ten-million dollars because he (TOPLICA) had been stopped by a crooked
Pennsylvania police officer who had stolen the money.

The $20 000 000 Loan

 

58. ln or around September 2018, TOPLICA told the Victim that he (TOPLICA)
could secure the Victim a twenty-million-dollar loan if the Victim paid approximately $500,000

in fees to secure the loan.

14

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 15 Of 20. Page|D #Z 50

59_. On or about September 21, 2018, TOPLICA offered to give the Victim his titles
back so the Victim could sell the vehicles associated with those titles to raise the necessary fees
to secure the loan.

60. On or about September 25, 2018, TOPLICA called the VICTIM, and explained
that he (TOPLICA) was getting the loan paperwork together.

61. On or about September 25, 2018, TOPLICA sent a photograph to the Victim via
text messaging showing a purported loan agreement for $20,000,000 (“the Loan Agreement”).

62. On or about September 26, 2018, TOPLICA traveled to Ohio with a printed out
copy of the Loan Agreement, one invoice that GORIS had prepared, and vehicle/equipment
titles

All in violation of Title 18, United States Code, Section 1349.

COUNTS 2-5
(Wire Fraud, 18 U.S.C. §§ 1343 and 2)

The Grand Jury further charges:

63. Paragraphs 1 through 62 of the lndictment are re-alleged and incorporated by
reference as if fully set forth herein.

64. From in or around June 2018, through on or about December 20, 2018,
Defendants HAKI TOPLICA, aka HARRY COHEN, aka HAK, LUISA RIVERA GORIS, aka
l\/IONEY, aka LUISA RIVERA, aka KING LUISA, aka LOUISA, aka LUISA COHEN, and
KATHRYN LISSETTE DE LA TORRE, aka RUBY, aka PINKY, and others devised and
intended to devise a scheme to defraud to obtain money and property by means of materially

false and fraudulent pretenses, representations and promises

15

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 16 Of 20. Page|D #Z 51

Execution of the Scheme

65.

On or about the dates listed below, in the Northern District of Ohio and

elsewhere, Defendant TOPLICA and the individuals listed below, for the purpose of executing

the scheme described above, caused to be transmitted by means of wire communication in

interstate commerce the signals and sounds described below:

 

 

 

 

 

 

 

 

 

 

Count Date Sender / Originating Recipient / Location Description
2 - June 6, 2018 Victim / Farmers DE LA TORRE / $5,000
’ National Bank Capital One Bank
Canfield, OH New York, NY

3 June 11, 2018 Victim / Farmers DE LA TORRE/ $7,000
National Bank Capital One Bank
Canfield, OH New York, NY

4 June 25 , 2018 Victim/ Farmers Person Known to the $7,000
National Bank Grand Jury / '
Canfield, OH JPl\/lorgan Chase Bank

Staten lsland, NY

5 September 5, 2018 Victim / Farmers GORIS / TD Bank $5,000
National Bank New York NY
Canfield, OH

 

ln violation of Title 18, United States Code, Sections 1343 and 2.

Thel Grand Jury further charges:

66.

COUNT 6

(lnterstate Transportation of Stolen Property, 18 U.S.C. § 2314)

Paragraphs 1 through 62 of the lndictment are re-alleged and incorporated by

reference as if fully set forth herein.

67.

On or about July 3, 2018, in the Northern District of Ohio, Eastern Division,

Defendant HAKI TOPLICA, aka HARRY COHEN, aka HAK, having devised and intended to

devise the aforesaid scheme and artifice to defraud, and for obtaining money and property by

16

 

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 17 Of 20. Page|D #Z 52

means of false and fraudulent pretenses, representations and promises, did transport and cause to
be transported approximately $48,907 in cash from the State of Ohio to the Commonwealth of
Pennsylvania, in the execution and concealment of the aforesaid scheme and artifice to defraud
the Victim of property having a value of $5,000 or more, in violation of Title 18, United States
Code, Section 2314.

COUNT 7

(lnterstate Transportation of Stolen Property, 18 U.S.C. § 2314)
The Grand Jury further charges:

68. Paragraphs 1 through 62 of the lndictment are re-alleged and incorporated by
reference as if fully set forth herein.

69. ln or around July 2018, in the Northern District of Ohio, Eastern Division,
Defendant HAKI TOPLlCA, aka HARRY COHEN, aka HAK, having devised and intended to
devise the aforesaid scheme and artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations and promises, did transport and cause to
be transported approximately 830,000 in cash from the State of Ohio to the Commonwealth of
Pennsylvania, in the execution of the aforesaid scheme and artifice to defraud the Victim of
property having a value of $5,000 or more, in violation of Title 18, United States Code, Section
23 14.

COUNT 8
(lnterstate Transportation of Stolen Property, 18 U.S.C. § 2314)

The Grand Jury further charges:

70. Paragraphs 1 through 62 of the lndictment are re-alleged and incorporated by

reference as if fully set forth herein.

17

Case: 4:19-cr-00153-DCN Doc #: 18 Filed: 03/13/19 18 of 20. Page|D #: 53

71. ln or around August 2018, in the Northern District of Ohio, Eastern Division,
Defendant HAKI TOPLICA, aka HARRY COHEN, aka HAK, having devised and intended to
devise the aforesaid scheme and artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations and promises, did transport and cause to
be transported approximately $48,932 in cash from the State of Ohio to the Commonwealth of
Pennsylvania, in the execution of the aforesaid scheme and artifice to defraud the Victim of
property having a value of $5,000 or more, in violation of Title 18, United States Code, Section
23 14.

COUNT 9
(lnterstate Transportation of Stolen Property, 18 U.S.C. §§ 2314 and 2)

The Grand Jury further charges:

72. Paragraphs 1 through 62 of the lndictment are re-alleged and incorporated by
reference as if fully set forth herein.

73. On or about August 18, 2018, in the Northern District of Ohio, Eastern Division,
Defendant HAKI TOPLICA, aka HARRY COHEN, aka HAK, aided and abetted by LUISA
RIVERA GORIS, aka MONEY, aka LUISA RIVERA, aka KING LUISA, aka LOUISA, aka
LUISA COHEN, and ROBERT RUSSO, having devised and intended to devise the aforesaid
scheme and artifice to defraud, and for obtaining money and property by means of false and
fraudulent pretenses, representations and promises, did transport and cause to be transported the
Victim’s 2009 Ford l\/lustang, VlN 1ZVHT84N495109461, from the State of Ohio to the
Commonwealth of Pennsylvania, in the execution of the aforesaid scheme and artifice to defraud
the Victim of property having a value of $5,000 or more, in violation of Title 18, United States

Code, Section 2314.

18

CaSe: 4219-CI’-00153-DCN DOC #Z 18 Filed: 03/13/19 19 Of 20. Page|D #Z 54

FORFEITURE
The Grand Jury further charges:

74. F or the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), the allegations of Counts
1 through 9 are incorporated herein by reference As a result of the foregoing offenses,
Defendants HAKI TOPLICA, aka HARRY COHEN, aka HAK, LUISA RIVERA GORIS, aka
l\/IONEY, aka LUISA RIVERA, aka KING LUISA, aka LOUISA, aka LUISA COHEN,
KATHRYN LISSETTE DE LA TORRE, aka RUBY, aka PlNKY, HAIDER ISLAl\/I, aka
HEATHER, and ROBERT RUSSO shall forfeit to the United States all property, real and
personal, which constitutes or is derived from proceeds traceable to the violations charged
herein; including, but not limited to, the following:

a. a money judgment in the amount of $172,289;

b. l $27,070.00 in U.S. Currency seized by law enforcement on August 11, 2018.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

19

CaSe: 4219-CI’-00153-DCN DOC #_Z 18 Filed: 03/13/19 20 Of 20. Page|D #Z 55

United States v. Haki Toplica, et al

A TRUE BlLL.

 

FOREPERS ON

 

David l\/l. Toepfer, Chief
Youngstown Branch Office

20

